                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
v.                                      )      Case No. 18-00049-01-CR-W-HFS
                                        )
CARL D. EDWARDS,                        )
                                        )
                    Defendant.          )
 
 
                                   ORDER 
                                       
      On October 4, 2018, a competency hearing was held regarding defendant’s 

ability to properly assist counsel in his defense. After making an independent 

review of the record and the applicable law, Magistrate Judge Lajuana M. Counts 

determined that although defendant is suffering from a mental disease or defect, 

i.e. Unspecified Trauma‐and Stress‐Related Disorder, it does not prevent him from 

understanding the nature and consequences of the proceedings against him or 

assisting in his defense. (Doc. 34). 

      To‐date, no objections to the Report and Recommendation have been filed, 

and the time in which to do so has expired. 

      Accordingly, it is hereby 
       ORDERED that the findings and conclusions in the REPORT AND 

RECOMMENDATION (Doc. 34) are ADOPTED by the undersigned. 

 
SO ORDERED 

                                           /s/ Howard F. Sachs_______
                                         HOWARD F. SACHS
                                         UNITED STATES DISTRICT JUDGE
Dated: October 24, 2018
Kansas City, Missouri

 
 
